DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Double Patenting
Claims 1, 2, 4, 5, 6, and 7 of this application is patentably indistinct from claims 1, 2, 5, 6, 7, and 10 of Application No. 16/526,077. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-20 of copending Application No. 16/526,077 in view of Sutaria et al. (US 2018/0078195). The claimed invention and that of 16/526,077 disclose a system and method of using a catheter with an acoustic sensor to acquire sound waves, a display device to display the data and using the data to guide correct placement of the catheter. 16/526,077 does not disclose an external acoustic sensor. Sutaria teaches (d) an external acoustic transducer; and wherein the external acoustic transducer transmits or receives the sound waves (Paragraph 0124; ‘The sound emitter 118 is used to generate sounds that are then captured by the acoustic sensor 104.’). It would have been obvious to one of ordinary skill in the art to have modified 16/526,077 with Sutaria because it helps monitor if the acoustic sensor is functioning correctly (Paragraph 0160 of Sutaria).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the acoustic transmitter" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the external acoustic transmitter" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites: ‘wherein the internal acoustic transducer receives or transmits sound waves’ and later ‘wherein the external acoustic transducer transmits or receives sound waves’ but it is unclear how the system is meant to work if both internal and external transducers only do the transmitting of sound waves or both only do the receiving of sound waves. As currently claimed the claims do not make it clear how the internal acoustic transducer and external acoustic transducer are used functionally together within the context of the invention.
Claim 16 recites: ‘activating the internal acoustic transducer, wherein the internal acoustic transducer either receives or transmits sound waves’ and later ‘activating the external acoustic transducer to either transmit or receive the sound waves’ but it is unclear how the method is meant to work if both internal and external transducers only do the transmitting of sound waves or both only do the receiving of sound waves. As currently claimed the claims do not make it clear how the internal acoustic transducer and external acoustic transducer are used functionally together within the context of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US Patent No. 5967984).
Regarding claim 1, Chu teaches a tubing assembly (Abstract; Figures 1-6) comprising: 
a catheter (12) having a proximal end (Figure 1) and a distal end (Figure 1) and extending in a longitudinal direction (Figure 1), wherein the proximal end and the distal end define a lumen (16) therebetween (Figure 3), and wherein the catheter is configured for placement within a digestive tract of a patient (Column 7, Lines 31-39); and 
an internal acoustic transducer (20; Column 3, Lines 62-64; ‘a central lumen 16 within which an ultrasound imaging device having a drive shaft 18 and an acoustic transducer 20 is disposed’).
Claim(s) 1-5, 7-11, 13-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutaria et al. (US 2018/0078195).
Regarding claim 1, Sutaria teaches a tubing assembly (Abstract; Figures 1B-1C) comprising: 
a catheter (102) having a proximal end (Figures 1B-1C) and a distal end (Figures 1B-1C) and extending in a longitudinal direction (Figures 1B-1C), wherein the proximal end and the distal end define a lumen therebetween (Figures 1B-1C), and wherein the catheter is configured for placement within a digestive tract of a patient (Paragraph 0135; Abstract); and 
an internal acoustic transducer (104).
Regarding claim 2, Sutaria teaches wherein the internal acoustic transducer is located within the lumen of the catheter (Paragraph 0123; ‘the acoustic sensor 104 and the wire are connected into a single and separate component that is placed inside the main lumen of the feeding tube 102’).
Regarding claim 3, Sutaria teaches wherein the internal acoustic transducer is located at the distal end of the catheter (Figures 1B-1C; Paragraph 0123).
Regarding claim 4, Sutaria teaches wherein the internal acoustic transducer is configured to receive or transmit sound data as controlled by a processor in real- time (Paragraph 0123; ‘The acoustic sensor 104 may be designed to detect certain vibrations, such as audible sounds, non-audible sounds or both audible and non-audible sounds.’; Further see Paragraphs 0135-0139).
Regarding claim 5, Sutaria teaches wherein the internal acoustic transducer is configured for a wired connection or a wireless connection to the processor (Paragraph 0123; ‘In an alternative embodiment, the sensor can connect to the monitor via a wireless interface, such as Wi-Fi, Bluetooth, cellular, or any other advantageous wireless network. It should be noted that use of the noun “monitor” herein refers to a computer, unless the context indicates otherwise.’).
Regarding claim 7, Sutaria teaches wherein the acoustic transmitter is contained within a microphone (Paragraph 0123; ‘A number of other exemplary sensors can be used to measure acoustic signals, including but not limited to an electret, condenser, piezoelectric crystal, piezoelectric ceramic, piezoelectric film, fiber optic microphone’).
Regarding claim 8, Sutaria teaches further comprising an attachment including an external acoustic transducer (sound emitter 118; Paragraph 0124).
Regarding claim 9, Sutaria teaches a catheter guidance system (Abstract) comprising: 
(a) a processor (monitor 110; Paragraph 0123; ‘It should be noted that use of the noun “monitor” herein refers to a computer’); 
(b) a power source (Paragraph 0232); 
(c) a display device (Paragraph 0123; ‘The monitor can preferably but optionally include a display (e.g., monitor screen)’); 
(d) an external acoustic transducer (sound emitter 118);
 (e) a tubing assembly (Figures 1B and 1C; Paragraph 0123) comprising: 
a catheter (102) having a proximal end (Figures 1B and 1C) and a distal end (Figures 1B and 1C) and extending in a longitudinal direction (Figures 1B and 1C), wherein the proximal end and the distal end define a lumen therebetween (Paragraph 0123; ‘the acoustic sensor 104 and the wire are connected into a single and separate component that is placed inside the main lumen of the feeding tube 102’); and 
an internal acoustic transducer (104) 
wherein the internal acoustic transducer receives or transmits sound waves as controlled by the processor in real-time via an electrical connection (Paragraph 0123; ‘The acoustic sensor 104 may be designed to detect certain vibrations, such as audible sounds, non-audible sounds or both audible and non-audible sounds.’; Further see Paragraphs 0135-0139);
wherein the external acoustic transducer transmits or receives the sound waves (Paragraph 0124; ‘The sound emitter 118 is used to generate sounds that are then captured by the acoustic sensor 104.’), further wherein the internal acoustic transducer or the external acoustic transducer communicates acquired sound data to the processor in real-time via an electrical connection (Paragraph 0123; ‘The acoustic sensor 104 may be designed to detect certain vibrations, such as audible sounds, non-audible sounds or both audible and non-audible sounds.’; Further see Paragraphs 0135-0139);
wherein the display device is coupled to the processor and displays a graph of the sound data communicated by the internal acoustic transducer or the external acoustic transducer (Paragraph 0123; ‘Such a computer can be configured to track a patient's condition, other data of a patient, medical instruments or equipment used to assist a patient, etc. The monitor can preferably but optionally include a display (e.g., monitor screen) or other indicator (e.g., audible alarm) for a clinician.’; Further see Paragraphs 0135-0139); and
wherein the catheter guidance system alerts a user as to placement of the catheter in a digestive tract of a patient or alerts the user as to placement of the catheter in a respiratory tract of the patient (Paragraph 0123: ‘Such a computer can be configured to track a patient's condition, other data of a patient, medical instruments or equipment used to assist a patient, etc. The monitor can preferably but optionally include a display (e.g., monitor screen) or other indicator (e.g., audible alarm) for a clinician.’; Further see Paragraphs 0135-0139; Paragraph 0132: ‘the monitor can indicate a visual alarm, and/or an auditory alarm, to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus. The clinician can then stop tube insertion and withdraw the tube.’).
Regarding claim 10, Sutaria teaches further comprising a memory device storing instructions (Paragraphs 0374-0375) which, when executed by the processor, cause the processor to (i) interpret the sound data communicated by the internal acoustic transducer or the external acoustic transducer and (ii) cause the catheter guidance system to alert the user as to placement of the catheter in the digestive tract of the patient or alert the user as to placement of the catheter in the respiratory tract of the patient based on the interpretation of the sound data (Paragraphs 0135-0139; Paragraph 0132: ‘the monitor can indicate a visual alarm, and/or an auditory alarm, to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus. The clinician can then stop tube insertion and withdraw the tube.’).
Regarding claim 11, Sutaria teaches wherein the internal acoustic transducer is located within the lumen of the catheter at the distal end of the catheter (Paragraph 0123; ‘the acoustic sensor 104 and the wire are connected into a single and separate component that is placed inside the main lumen of the feeding tube 102’).
Regarding claim 13, Sutaria teaches wherein the internal acoustic transducer is contained within a microphone (Paragraph 0123; ‘A number of other exemplary sensors can be used to measure acoustic signals, including but not limited to an electret, condenser, piezoelectric crystal, piezoelectric ceramic, piezoelectric film, fiber optic microphone’).
Regarding claim 14, Sutaria teaches wherein the external acoustic transducer is configured to be placed on or adjacent to the patient's throat or chest (Figure 1C).
Regarding claim 16, Sutaria teaches method for determining if a catheter is placed within a digestive tract of a body of a patient (Abstract; Paragraph 0135-0139), the method comprising: 
(a) inserting a distal end of a tubing assembly into an orifice of the body (Figures 1B and 1C; Paragraph 0123), wherein the tubing assembly comprises: 
the catheter (102), wherein the catheter has a proximal end and a distal end and extends in a longitudinal direction, wherein the proximal end and the distal end define a lumen therebetween (Figures 1B and 1C); and 
an internal acoustic transducer (104); 
(b) electrically connecting the internal acoustic transducer to a processor via a wired connection or a wireless connection (Paragraph 0123; ‘In an alternative embodiment, the sensor can connect to the monitor via a wireless interface, such as Wi-Fi, Bluetooth, cellular, or any other advantageous wireless network. It should be noted that use of the noun “monitor” herein refers to a computer, unless the context indicates otherwise.’); 
(c) placing an external acoustic transducer (sound emitter 118) on or adjacent to the patient's throat or chest (Figure 1C), wherein the external acoustic transducer is electrically connected to the processor via a wired connection or a wireless connection (Paragraph 0124); 
(d) activating the internal acoustic transducer, wherein the internal acoustic transducer either receives or transmits sound waves as controlled by the processor in real-time via an electrical connection (Paragraph 0123; ‘The acoustic sensor 104 may be designed to detect certain vibrations, such as audible sounds, non-audible sounds or both audible and non-audible sounds.’; Further see Paragraphs 0135-0139); 
(e) advancing the distal end of the catheter inside the body in a direction away from the orifice while the external acoustic transducer is activated (Paragraphs 0135-0139); 
(f) activating the external acoustic transducer to either transmit or receive the sound waves (Paragraph 0124; ‘The sound emitter 118 is used to generate sounds that are then captured by the acoustic sensor 104.’), wherein the internal acoustic transducer or the external acoustic transducer acquire sound data from the sound waves and communicate the sound data to the processor in real-time (Paragraph 0123; ‘The acoustic sensor 104 may be designed to detect certain vibrations, such as audible sounds, non-audible sounds or both audible and non-audible sounds.’; Further see Paragraphs 0135-0139); and 
(g) observing a graph of the sound data on a display device coupled to the processor, wherein the display device alerts a user as to placement of the catheter in the digestive tract of the patient or alerts the user as to incorrect placement of the catheter in a respiratory tract of the patient (Paragraph 0123: ‘Such a computer can be configured to track a patient's condition, other data of a patient, medical instruments or equipment used to assist a patient, etc. The monitor can preferably but optionally include a display (e.g., monitor screen) or other indicator (e.g., audible alarm) for a clinician.’; Further see Paragraphs 0135-0139; Paragraph 0132: ‘the monitor can indicate a visual alarm, and/or an auditory alarm, to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus. The clinician can then stop tube insertion and withdraw the tube.’).
Regarding claim 17, Sutaria teaches wherein a memory device stores instructions (Paragraphs 0374-0375) which, when executed by the processor, cause the processor to (i) interpret the sound data communicated by the internal acoustic transducer or the external acoustic transducer and (ii) cause the display device to communicate whether or not the catheter is placed within the digestive tract of the patient based on the interpretation of the sound data (Paragraphs 0135-0139).
Regarding claim 18, Sutaria teaches wherein the orifice is a nose or a mouth (Paragraph 0137; ‘point of entry, such as the nose or mouth’).
Regarding claim 19, Sutaria teaches wherein the internal acoustic transducer is located within the lumen of the catheter or within a sampling chamber (Paragraph 0123; ‘the acoustic sensor 104 and the wire are connected into a single and separate component that is placed inside the main lumen of the feeding tube 102’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutaria et al. (US 2018/0078195) as applied to claims 1, 9, and 16 above in view of Lee et al. (US 2007/0167825).
Regarding claim 6, Sutaria is silent on the flexible coating. Lee teaches wherein the internal acoustic transducer is protected from fluid ingress by a flexible coating (Paragraphs 0165). It would have been obvious to one of ordinary skill in the art to have modified Sutaria with Lee because it keeps the elements in a hermetically sealed environment and is biocompatible (Paragraph 0165 of Lee).
Regarding claim 12, Sutaria is silent on the flexible coating. Lee teaches wherein the internal acoustic transducer is protected from fluid ingress by a flexible coating (Paragraphs 0165). It would have been obvious to one of ordinary skill in the art to have modified Sutaria with Lee because it keeps the elements in a hermetically sealed environment and is biocompatible (Paragraph 0165 of Lee).
Regarding claim 20, Sutaria teaches wherein the internal acoustic transducer is contained within a microphone (Paragraph 0123; ‘A number of other exemplary sensors can be used to measure acoustic signals, including but not limited to an electret, condenser, piezoelectric crystal, piezoelectric ceramic, piezoelectric film, fiber optic microphone’), but Sutaria is silent on the flexible coating. Lee teaches wherein the internal acoustic transducer is protected from fluid ingress by a flexible coating (Paragraphs 0165). It would have been obvious to one of ordinary skill in the art to have modified Sutaria with Lee because it keeps the elements in a hermetically sealed environment and is biocompatible (Paragraph 0165 of Lee).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutaria et al. (US 2018/0078195) as applied to claim 9 above in further view of Schecter (US 2013/0274712).
Regarding claim 15, Sutaria is silent on the external acoustic transmitter being a speaker. Schecter teaches wherein the external acoustic transducer is contained within a speaker (Paragraphs 0015 and 0070). It would have been obvious to one of ordinary skill in the art to have modified Sutaria with Schecter because Sutaria teaches being able to use any sound emitter as desired (Paragraph 0124 of Sutaria) and thus it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the external acoustic transmitter of Sutaria with that of Schecter and further because it would ensure a faithful, non-virtual recreation of physiological events (Paragraph 0070 of Schecter).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wodicka et al. (US Patent No. 6705319)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791